Citation Nr: 1821305	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1977 to October 1983.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

Tinnitus was not manifested during service or within one year of separation of service and is not otherwise related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 1154 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated July 2013. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. Nothing more is required.

The notice requirements pertinent to the issue addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, and statements in support of this claim. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate this claim now would not cause any prejudice to the appellant.

Indeed, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). However, here, there were no manifestations of tinnitus shown during service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he suffers from tinnitus, or ringing in the ears, and claims that this disorder is etiologically linked to his active service. Specifically, he asserts that his tinnitus is the result of his work in an infantry division while in service.

The service treatment records are silent for reports of, or treatment for, tinnitus or ringing in the ears. VA medical treatment records are silent as to a diagnosis of, or treatment for, tinnitus or ringing in the ears. In fact, VA treatment records note that the Veteran denied symptoms of tinnitus several times throughout 2013.

A July 2013 VA examination recorded the Veteran's contentions that his tinnitus symptoms occurred three to four times a week with a duration of thirty-five to forty seconds and that his symptoms likely began in the late 1980s to early 1990s. The examiner opined that it was less likely than not that the claimed tinnitus was caused by active service. The examiner based his opinion on the service treatment records and the current audiological assessment, as discussed herein. 
The Veteran has not provided any evidence describing his in-service noise exposure or any medical treatment records reflecting complaints of, or treatment for, tinnitus other than a general assertion that he served in an infantry division. In this regard, the Board acknowledges that in the May 2014 Statement of the Case the RO correctly conceded acoustic trauma. However, the Board notes in that connection that the Veteran has not asserted he has had continuous symptoms of tinnitus since service. Thus, the Board finds that service connection is not warranted on the basis of continuity of symptoms under 38 C.F.R. § 3.303(b).

With regards to his assertions that his current tinnitus is due to service, the Board notes that the Veteran's lay statements are of no probative value. Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, whether the Veteran has current tinnitus that is a result of his service, such falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307(a), for tinnitus, as an organic disease of the nervous system. Here, the competent and credible evidence does not show that the Veteran has been diagnosed with tinnitus or that tinnitus symptoms manifested within one year after his separation. There is no documented evidence of the Veteran's tinnitus symptoms, and the Veteran specifically stated at his July 2013 VA examination that his tinnitus symptoms first began in the late 1980s or early 1990s, or approximately several years after service at a minimum. Therefore, the Board concludes that the Veteran is also not entitled to presumptive service connection for his tinnitus.

Accordingly, there is no persuasive evidence of continuity of symptomatology. Tinnitus was first diagnosed several years after the Veteran's separation from active service.  There is no favorable medical opinion linking his claimed tinnitus to the conceded in-service noise exposure. In fact, the VA examiner specifically found that the Veteran's tinnitus was less likely than not due to active service. There is no reasonable doubt that can be resolved in the Veteran's favor. Service connection for tinnitus must be denied.
ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


